IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                             NO. 2015-CA-01027-COA

NANCY RAY                                                             APPELLANT

v.

LOWNDES COUNTY SCHOOL DISTRICT                                          APPELLEE

DATE OF JUDGMENT:                       06/03/2015
TRIAL JUDGE:                            HON. H. J. DAVIDSON JR.
COURT FROM WHICH APPEALED:              LOWNDES COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                 ROBERT M. LOGAN JR.
ATTORNEYS FOR APPELLEE:                 JEFFREY CARTER SMITH
                                        COURTNEY BRADFORD SMITH
NATURE OF THE CASE:                     CIVIL - STATE BOARDS AND AGENCIES
TRIAL COURT DISPOSITION:                AFFIRMED DECISION OF LOWNDES
                                        COUNTY SCHOOL BOARD
DISPOSITION:                            AFFIRMED - 12/13/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., JAMES AND GREENLEE, JJ.

      JAMES, J., FOR THE COURT:

¶1.   Nancy Ray appeals the nonrenewal of her teacher contract by the Lowndes County

School District (“LCSD”). After a hearing under Mississippi Code Annotated section

37-9-109 (Rev. 2013), the Lowndes County School Board (the “Board”) affirmed the

decision of LCSD. Finding no error, we affirm.

                     FACTS AND PROCEDURAL HISTORY

¶2.   Nancy Ray taught at West Lowndes High School (“WLHS”) from 2012 to 2014. At

the end of the 2012-2013 school year, Charles Jackson and Dr. Greg Stephens, WLHS’s

principal and assistant principal, evaluated Ray’s classroom performance. Dr. Stephens
recommended nonrenewal, but Jackson decided to implement a plan of improvement instead

after consulting with Lynn Wright, LCSD’s superintendent. Ray signed the plan, which

provided that if Ray did not “satisfactorily” complete it she would be subject to nonrenewal.

The plan applied to the 2013-2014 school year and listed five areas of deficiency.

¶3.    The principals performed periodic evaluations throughout the school year. Dr. Robin

Ballard, the assistant superintendent for curriculum instruction, evaluated Ray for Jackson

when Jackson was on medical leave in the fall of 2013. Dr. Ballard felt that Ray still had

deficiencies in early December. Late in December, after several evaluations, Ray met with

all of the administrators. At the meeting, the administrators noted that Ray had shown some

improvement in three areas of the plan but that two areas were still lacking. After this

meeting, Dr. Ballard drafted a second plan of improvement, which Ray signed. The second

plan of improvement listed two areas of deficiency. Ray claimed these two areas were in

addition to the initial five areas, but LCSD disputed this at the hearing.

¶4.    Also, during the 2013-2014 school year, LCSD was a pilot district for the M-Star

evaluation program. LCSD administrators used the M-Star evaluation program as a part of

their evaluation of teachers, but it was not to be used as the sole criteria until the 2016-2017

school year, as the program was not yet fully implemented.

¶5.    On March 21, 2014, after additional evaluations, a meeting was held to assess Ray’s

performance. At the meeting, there was quite a bit of tension. Ray raised her voice at the

administrators and made derogatory remarks toward Dr. Ballard. Ray alleged that she felt

like she was being “railroaded” after working hard to meet the terms of the plans. During



                                               2
the meeting, Ray wrote “MEA” on a piece of paper, referring presumably to a teacher’s

organization. Ray felt that LCSD held her membership in MEA against her.

¶6.    After the meeting with Ray, Dr. Ballard drafted a third plan of improvement to present

to the administrators. When the administrators met to consider whether to implement the

third plan, they voted unanimously to nonrenew Ray. On April 3, 2014, LCSD notified Ray

of its decision to nonrenew her contract for the 2014-2015 school year. At Ray’s request, a

hearing was held on the decision.

¶7.    At the hearing, Jackson testified that he and Dr. Stephens had decided to nonrenew

Ray after a conversation they had at the end of the 2012-2013 school year. This decision was

based on Dr. Stephens’s review of Ray, which was “not positive.” Dr. Stephens claimed that

“a litany of things . . . led” to the decision to nonrenew Ray, including “complaints.” Dr.

Stephens testified that Ray had not shown any improvement in two of the areas of the

improvement plan by the fall of 2013 and only marginal improvement in the other three

areas. Dr. Stephens also testified that his office had received additional complaints from

parents regarding Ray’s teaching during the 2013-2014 school year. Dr. Ballard testified that

Ray’s presentation style was disjointed, and she was just beginning to teach concepts in

December that should have been taught earlier in the semester. Dr. Ballard agreed with Dr.

Stephens that Ray had not shown any improvement in two areas of the plan.

¶8.    After the hearing, the Board affirmed the decision of LCSD. Next, Ray appealed the

Board’s decision to the Chancery Court of Lowndes County. The chancery court affirmed

the Board’s decision and found that “LCSD had sufficient reasons to not renew [Ray’s]



                                             3
contract.” Emphasizing the unanimous decision to nonrenew and the hearing held on the

decision, the chancery court found the procedure to be fundamentally fair and that Ray’s due-

process rights were not violated. Ray now appeals to this Court.

                               STANDARD OF REVIEW

¶9.    “When this Court reviews a decision by a chancery or circuit court concerning an

agency action, we apply the same standard of review that the lower courts are bound to

follow.” Robey v. Cleveland Sch. Dist., 138 So. 3d 230, 232 (¶6) (Miss. Ct. App. 2014).

Mississippi Code Annotated section 37-9-113(3) (Rev. 2013) provides the standard of review

of a school-board decision:

       The scope of review of the chancery court in such cases shall be limited to a
       review of the record made before the school board or hearing officer to
       determine if the action of the school board is unlawful for the reason that it
       was:

              (a) Not supported by any substantial evidence;

              (b) Arbitrary or capricious; or

              (c) In violation of some statutory or constitutional right of the
              employee.

                                      DISCUSSION

¶10.   LCSD’s nonrenewal was supported by substantial evidence. The initial letter to Ray

from LCSD informed Ray of the decision to nonrenew her contract and cited Ray’s failure

to abide by the improvement plans. In addition, upon review, the Board found that “the

Superintendent was proper in non-renewing.” In its decision, the Board cited Ray’s

inadequate job performance and her failure to adhere to the plans of improvement.



                                                4
¶11.   The hearing testimony supported the Board’s findings. The reasons discussed

between Dr. Stephens and Jackson, in their initial conference before the 2013-2014 school

year, were sufficient grounds for nonrenewal, but Jackson and Wright decided to extend Ray

an additional opportunity to perform under an improvement plan.

¶12.   The hearing testimony showed that Ray did not fully perform under the improvement

plan. While she exhibited marginal improvement in three areas, she did not improve in two

of the areas listed. Despite this, LCSD offered Ray another opportunity to improve with the

amended improvement plan. Ray failed to complete the amended improvement plan as well.

Plus, Drs. Stephens and Ballard testified that Ray did not “shadow” another teacher in the

district as required by the plan.

¶13.   While there were multiple reasons that justified LCSD’s decision to nonrenew, “[i]t

is settled law that where the record supports one valid reason to discharge a licensed school

district employee, the [B]oard’s decision will not be disturbed.” Amite Cty. Sch. Dist. v.

Floyd, 935 So. 2d 1034, 1045 (¶29) (Miss. Ct. App. 2005). Additionally, substantial

evidence “is something more than a ‘mere scintilla’ of evidence and does not rise to the level

of a preponderance of the evidence.” Harris v. Canton Separate Pub. Sch. Bd. of Educ., 655
So. 2d 898, 902 (Miss. 1995) (citation omitted). The hearing testimony is uncontradicted that

if Ray did not “satisfactorily” complete the plans she would be subject to nonrenewal.

Further, Ray had initially been recommended for nonrenewal before LCSD offered her a

second and third chance to perform with the improvement plans.1 In addition, there were a

       1
       Ray argues that LCSD’s use of the M-Star evaluation program is in violation of its
own policies. This argument is not supported by the record. Jackson and Dr. Ballard both

                                              5
number of complaints about Ray, both before the 2013-2014 school year and during it.

¶14.   LCSD’s decision to nonrenew Ray’s contract was not arbitrary or capricious. “An

arbitrary act is not done according to reason or judgment, but on will alone.” Robey, 138 So.
3d at 234 (¶19). “Capricious means . . . done without reason . . . implying either a lack of

understanding of or a disregard for the surrounding facts and settled controlling principles.”

Id. (quotation omitted). Here, Ray failed to “satisfactorily” complete the improvement plans.

Therefore, LCSD’s decision was not arbitrary or capricious.

¶15.   Ray’s argument that the Board converted the proceedings to a termination proceeding

under Mississippi Code Annotated section 37-9-59 (Supp. 2016) is unpersuasive. It is clear

from the record that Ray was not “dismiss[ed] or suspend[ed]” from her position. Id. LCSD

chose to nonrenew Ray’s contract—not dismiss her. As the chancellor observed, “This is and

was an action for nonrenewal and not for termination . . . . The evidence justified

nonrenewal, and the charge of insubordination is mere surplusage to that decision.” Whether

or not Ray’s actions constituted insubordination is irrelevant because the Board found that

LCSD had sufficient reasons to nonrenew. Ray’s nonrenewal hearing was not automatically

converted to a termination proceeding by the Board citing the termination statute in its

conclusions of law. The Board stated, “the School Board . . . does hereby affirm and concur

with the finding of the Superintendent and non-renew the contract of the 2013/2014 School

Year of Nancy Ray.” Thus, Ray’s contract was nonrenewed, and LCSD did not “dismiss or


testified that LCSD was a pilot district for the program and that it was not fully
implemented. As the chancellor recognized, “this Court does not find that the use or nonuse
of the M-[S]tar [evaluation program] would change the outcome. Reasons existed for the
decision in the beginning and at the end.”

                                              6
suspend” her.

¶16.   In addition, LCSD did not violate any of Ray’s constitutional rights. Ray failed to

demonstrate that her membership in the MEA played any role in LCSD’s decision. See

Tanner v. Hazlehurst Mun. Separate Sch. Dist., 427 So. 2d 977, 979 (Miss. 1983) (“Although

it is readily acknowledged that membership in a union is protected by the right to freedom

of association, the record is devoid of any indication that [the teacher’s] membership was

considered in the district’s decision.”).

                                      CONCLUSION

¶17.   Ray was initially recommended for nonrenewal based on her performance reviews

before she entered any improvement plans. Further, she failed to “satisfactorily” complete

both of the improvement plans that LCSD offered her. Therefore, LCSD’s decision to

nonrenew Ray’s contract was supported by substantial evidence and was not arbitrary or

capricious. Further, Ray’s statutory and constitutional rights were not violated. As a result,

we affirm the decision of the chancery court.

¶18. THE JUDGMENT OF THE CHANCERY COURT OF LOWNDES COUNTY
IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
WILSON AND GREENLEE, JJ., CONCUR.




                                              7